Citation Nr: 1018784	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-44 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to secondary service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active military duty from March 
1969 to October 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In May 2007, the Board issued a 
decision denying four separate claims perfected for appeal.  
In May 2008, the Clerk of the US Court of Appeals for 
Veterans Claims (Court) approved a joint motion of the 
appellant and VA General Counsel which conceded all other 
issues on appeal with the exception of whether the Veteran's 
nonservice-connected hypertension was aggravated (increased 
in severity beyond ordinary progress) by service-connected DM 
II.  The joint motion required remand for another examination 
with review of the claims folder and a request for an opinion 
in this regard consistent with the Veterans Claim Assistance 
Act (VCAA).  

The Court Clerk's order remanded "that part of the BVA's 
decision that denied service connection for hypertension, to 
include as secondary to diabetes mellitus...for compliance 
with the instructions of the joint motion..." The joint 
motion only raised the issue of whether hypertension was 
aggravated by service-connected DM II.  The joint motion in 
no way raised or questioned the Board's previous denial of 
service connection for hypertension as being incurred or 
aggravated in service, or being manifested to a compensable 
degree within one year after service separation.  
Accordingly, no further inquiry with respect to these 
theories of entitlement need be addressed.

The case was REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC in August 2008.  The Board is 
also satisfied that there was substantial compliance with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  




FINDING OF FACT

Hypertension is not due to or aggravated by a service-
connected disability.  


CONCLUSION OF LAW

The criteria for secondary service connection for 
hypertension have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also sent a letter in October 2008.   

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
dated from 2001 to 2009.  The Veteran was also afforded VA 
examinations in connection with his claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate.  The examinations provided adequate basis for 
making a determination in this claim.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondary Service Connection

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service- 
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation. 71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the Veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation. Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  The Federal Circuit 
has created a three-part test to determine whether a new law 
has prohibited retroactive effects: (1) "the nature and 
extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. § 
3.310.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has claimed service connection for hypertension 
as secondary to his service connected diabetes mellitus.  
Secondary service connection may be awarded if a nonservice-
connected disorder is due to or aggravated by a service-
connected disability.  The Board will address both theories 
of entitlement. 

In order warrant service connection, the evidence would need 
to show that the Veteran's service-connected diabetes 
disability either proximately caused or aggravated his 
hypertension.  Allen, supra.  The evidence does not reflect 
that this is the case.  

The Veteran has a current diagnosis of hypertension, and he 
is service-connected for diabetes mellitus.  It is noted that 
the Veteran's November 2003 VA hypertension examination 
report notes blood pressure readings of 142/78 when lying, 
130/78 when sitting, and 120/76 when standing.  The examiner 
had reviewed the claims file and examined the Veteran.  The 
examiner's impression was that the Veteran currently has 
well-controlled hypertension.  In the November 2003 
hypertension examination report, the VA examiner stated his 
opinion that the Veteran's hypertension was not caused by the 
diabetes mellitus, that there was no evidence of renal 
neuropathy.  He stated that the diabetes and hypertension 
were diagnosed at approximately the same time, and the 
Veteran had no evidence of diabetic nephropathy.

The Veteran was again examined by VA in November 2009.  The 
claims file was reviewed.  It was noted that hypertension was 
diagnosed in 2000 the same year of diabetes mellitus, and the 
Veteran was started on medication at that time.  His blood 
pressure readings were 174/100, 164/92, and 160/95.  The 
diagnosis was, hypertension, primary.  The examiner noted 
that in reviewing the records, the Veteran's BUN was 21 and 
his creatine was 1.34, very very slightly elevated.  His EGFR 
was 57.8 and his glucose was 376.  Additional tests including 
a urine study, chest X-ray and electrocardiogram were done.  
It was found that microalbumin was normal, BUN was normal CRB 
was normal, and a CXR was normal.  An EKG showed a bundle 
branch block.  The examiner opined that the Veteran's 
hypertension is at least as likely as not primary.  He stated 
that there is no evidence of diabetic nephropathy and 
therefore hypertension is not at least as likely as not 
aggravated by diabetes mellitus II.   

The Board has reviewed the VA outpatient treatment records in 
the file dated from 2001 to 2009.  While they reflect 
treatment for various complaints including hypertension and 
diabetes mellitus, there is nothing in that evidence that 
indicates that the Veteran's hypertension is due to or 
aggravated by service.  None of the evidence shows that the 
service connected diabetes mellitus either caused or 
aggravates the Veteran's hypertension.  However there is 
evidence in the file which indicates that there is no 
relationship between the Veteran's hypertension and his 
diabetes mellitus based on causation or aggravation.  In this 
regard, the November 2003, a VA examiner opined that the 
Veteran's hypertension was not caused by, his service-
connected diabetes and the November 2009 VA examiner opined 
that the Veteran's hypertension is not aggravated by his 
service-connected diabetes.  These opinions were reached 
after a review of the medical records and the claims file, as 
well as an examination of the Veteran.  The examiners offered 
rationale for their findings, and the opinions stand 
uncontradicted in the record.  Thus, they are found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Therefore, service connection on a secondary basis 
by direct causation or by aggravation is not warranted.  38 
C.F.R. § 3.310.

As noted, the Veteran has contended his hypertension is due 
to his service-connected diabetes.  Under certain 
circumstances, a layperson is competent to identify a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  However, as a layperson, the Veteran 
is not competent to render opinion regarding etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide opinions relating to the diagnosis or etiology of 
diseases or disabilities.  Id;  Therefore, the Board will 
give more credence to the medical evidence found in the 
record than his lay assertions as to the etiology of his 
hypertension and whether it is aggravated by his diabetes 
mellitus.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

For the reasons and bases provided above, the evidence in 
this case is against the claim for service connection.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).


ORDER

Secondary service connection for hypertension is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


